Citation Nr: 1647499	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-34 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for multiple myeloma.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for generalized lymphadenopathy, diagnosed as Castleman's disease.

4.  Entitlement to service connection for generalized lymphadenopathy, diagnosed as Castleman's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, with subsequent duty in the National Guard. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a videoconference hearing before the undersigned in July 2016.  A transcript is in the record.

The issue of entitlement to service connection for generalized lymphadenopathy, diagnosed as Castleman's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 rating decision denied the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma.  The Veteran was notified of the decision but did not perfect an appeal of the decision.

2.  The evidence associated with the claims file subsequent to the January 2003 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for non-Hodgkin's lymphoma, or is cumulative and redundant of evidence previously of record.

3.  An October 2004 rating decision denied the Veteran's claim of entitlement to service connection for multiple myeloma.  The Veteran was notified of the decision but did not perfect an appeal of the decision.

4.  The evidence associated with the claims file subsequent to the October 2004 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for multiple myeloma, or is cumulative and redundant of evidence previously of record.

5.  A January 2005 rating decision denied the Veteran's claim of entitlement to service connection for generalized lymphadenopathy, diagnosed as Castleman's disease.  The Veteran was notified of the decision but did not perfect an appeal of the decision.

6.  Evidence associated with the claims file after the final denial in January 2005 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the Veteran's claim for generalized lymphadenopathy, diagnosed as Castleman's disease.


CONCLUSIONS OF LAW

1.  Evidence received since the January 2003 rating decision is not new and material to reopen a claim for entitlement to service connection for non-Hodgkin's lymphoma.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the October 2004 rating decision is not new and material to reopen a claim for entitlement to service connection for multiple myeloma.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the January 2005 rating decision is new and material to reopen a claim for entitlement to service connection for generalized lymphadenopathy, diagnosed as Castleman's disease.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In claims to reopen, VA, while not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Adequate notice was provided in a March 2010 letter to the Veteran.  

Regarding the duty to assist in this case, relevant documents have been secured, including private treatment records and VA medical records.  The Board notes that VA made numerous attempts to obtain the Veteran's service treatment records, but was informed on several occasions that those records could not be located.  VA did obtain the Veteran's personnel and medical records from his time with the National Guard, including the Veteran's April 1971 reenlistment examination.  

Under 38 C.F.R. § 3.159(e), if VA makes continued efforts to obtain Federal records, but concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must provide the claimant with oral or written notice of that fact.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  

In this case, VA informed the Veteran of the missing records in a January 2005 rating decision, but did not provide a description of any further actions that VA would take or inform the Veteran that he was ultimately responsible for providing the records.  VA again told the Veteran that his records were missing in a 2008 statement of the case, and informed the Veteran that his case would be reconsidered in the event that those records became available.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015), Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds it unnecessary to remand this case in order for VA to issue notice of the unavailability of the missing records because the evidence of record indicates, as discussed below, that the Veteran does not currently have, nor has he ever had, non-Hodgkin's lymphoma or multiple myeloma during the period on appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  As the Veteran does not have, nor has he had, non-Hodgkin's lymphoma or multiple myeloma during the period on appeal, his service treatment records would be of little probative value as to determining whether he is entitled to service connection for these disabilities. 

Moreover, the Veteran was afforded the opportunity to testify at a hearing concerning his claims in July 2016, and advised of the criteria for service connection for the disabilities claimed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was also afforded a VA examination in September 2010.  The Board notes that VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen previously denied claims for service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Though the Veteran was afforded a VA examination in September 2010 to determine if his lymphadenopathy was the result of multiple myeloma, a discussion of the adequacy of this examination is not required because the Veteran has not submitted new and material evidence as to this claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all relevant, identified, and available evidence has been obtained, and that VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  There remains no question as to the substantial completeness of the Veteran's appeal to reopen the issues of service connection for non-Hodgkin's lymphoma and multiple myeloma.  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


II.  Legal Criteria 

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  See 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for certain enumerated diseases.  See 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010 ); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

If a claim of entitlement to service connection is denied by a RO, and that RO's rating decision becomes final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  See Justus, 3 Vet. App. at 512.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file as part of its consideration of the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).


III. Facts

The Veteran states that his generalized lymphadenopathy is due to in-service exposure to an herbicide agent, to include Agent Orange.

The Veteran served on active duty in the Republic of Vietnam from October 1967 to October 1969, as a telephone field wireman with Battery A, 2nd Battalion 320th Field Artillery.  He was stationed at Bien Hoa Air Base in Vietnam, participated in combat, and was awarded the Bronze Star.  

Doctors diagnosed the Veteran with multiple myeloma in November 2001.  That same month, four soft tissue masses were removed from the Veteran's right neck, left axilla, left deltoid, and left groin.  Subsequent biopsies of the removed masses revealed that the Veteran actually suffered from a lymphatic disorder known as Castleman's disease, as opposed to multiple myeloma.  The Veteran then filed several claims for disabilities related to the lymphatic system.

The Veteran sought service connection for non-Hodgkin's lymphoma in October 2002.  A January 2003 rating decision denied service connection for this disorder.  The RO based its denial on the Veteran's lack of a diagnosis for non-Hodgkin's lymphoma.  The Veteran did not submit a timely notice of disagreement (NOD) for this claim, and no new and material evidence was received during the one-year appeal period for this claim.

The Veteran then sought service connection for multiple myeloma and generalized lymphadenopathy in April 2004.  The Board notes that the Veteran also sought secondary service connection for generalized lymphadenopathy as a result of his service-connected diabetes mellitus and hypertension, but the Veteran did not provide probative evidence of a link between his service-connected disabilities and his generalized lymphadenopathy.

In August 2004, the Veteran's private physician provided VA with a medical opinion letter which confirmed the Veteran's diagnosis of Castleman's disease and opined that it "is quite clear that his generalized lymphadenopathy is due to some toxin that he has been exposed to in the past[.]"  The medical opinion letter provided by Veteran's private physician did not offer a rationale for this conclusion. 

In an October 2004 rating decision, the RO denied service connection for multiple myeloma.  The RO based its denial on the Veteran's lack of a diagnosis for this disorder.  The Veteran did not submit a timely NOD for this claim, and no new and material evidence was received during the one-year appeal period for this claim.

In a January 2005 rating decision, the RO denied service connection for generalized lymphadenopathy.  The RO based its denial on the lack of a link, presumptive or otherwise, between the Veteran's Castleman's disease and his service.  The RO's decision also served a s a denial of the Veteran's claim for secondary service connection for generalized lymphadenopathy as a result of his service connected diabetes mellitus and hypertension.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (stating that "a final denial on one theory is a final denial on all theories").  The Veteran did not submit a timely NOD for this claim, and no new and material evidence was received during the one-year appeal period for this claim.  

In March 2010, the Veteran filed a claim for a lymph node condition.  A May 2010 rating decision denied service connection for this disorder.  The RO based its denial on a lack of new and material evidence to substantiate this claim, after determining that the Veteran's lymph node condition claim was a re-characterization of a previously denied claim.

In August 2010, the Veteran submitted a second medical opinion letter from his physician, along with a renewed claim for service connection for multiple myeloma and a residual lymph node condition stemming the prior removal of some of his lymph nodes.  The second medical opinion letter, dated July 2010, again confirmed the Veteran's diagnosis of Castleman's disease.  The letter also stated that "[it] is a matter for the VA to decide, but there has been associated with Agent Orange and plasma cell dyscrasia documented already.  This might support his claim for compensation or disability status from the VA system related to Agent Orange exposure."

A February 2011 rating decision again denied service connection for multiple myeloma, as well as for the Veteran's lymph node condition.  The RO based its denial on a lack of new and material evidence to substantiate a claim for either condition.  The Veteran appealed this decision to the Board. 

At a July 2016 hearing before the Board, the Veteran discussed the nature of his lymphatic disability, which he described as multiple myeloma, and stated that his doctors have misdiagnosed him with Castleman's disease.  


IV. Analysis

Non-Hodgkin's Lymphoma

The RO denied the Veteran's claim for service connection for non-Hodgkin's lymphoma because the evidence of record did not show that the Veteran had a diagnosis of non-Hodgkin's lymphoma.

Evidence of record at the time of the January 2003 rating decision included service records, as well as VA and private treatment records.  In order to reopen this claim, the Veteran was required to provide VA with new and material evidence.  As previously discussed, this means that evidence submitted after the January 2003 rating decision, for the purpose of adjudicating this claim, could not have been previously submitted to decision makers and must have related to an unestablished fact of this claim (i.e., provided a diagnosis of non-Hodgkin's lymphoma). 

The evidence received since the January 2003 rating decision denying service connection for non-Hodgkin's lymphoma does not show that the Veteran has been diagnosed with this disorder.  Specifically, VA examinations in September 2004 and September 2010, as well as the Veteran's private treatment records, show that the Veteran does not have non-Hodgkin's lymphoma.  While new, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for non-Hodgkin's lymphoma.  Thus, the evidence received since the January 2003 rating decision is not material for purposes of adjudicating the Veteran's claim for this disorder.  

As VA has not received both new and material evidence relating to the Veteran's claim for non-Hodgkin's lymphoma, the issue may not be reopened.  The January 2003 rating decision remains final, and the appeal to reopen this claim must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen a final claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Multiple Myeloma

The RO denied the Veteran's claim for service connection for multiple myeloma because the evidence of record did not show that the Veteran had a diagnosis of multiple myeloma.

Evidence of record at the time of the October 2004 rating decision included service records, as well as VA and private treatment records.  In order to reopen this claim, the Veteran was required to provide VA with new and material evidence.  As previously discussed, this means that evidence submitted after the October 2004 rating decision, for the purpose of adjudicating this claim, could not have been previously submitted to decision makers and must have related to an unestablished fact of this claim (i.e., provided a diagnosis of multiple myeloma). 

The evidence received since the October 2004 rating decision denying service connection for multiple myeloma does not show that the Veteran has a current diagnosis of multiple myeloma.  The Board notes the Veteran's contention that he currently suffers from multiple myeloma, and that his doctors have misdiagnosed him with Castleman's disease.  Although the Board does not doubt the sincerity of the Veteran's belief that he currently suffers from multiple myeloma, the Veteran is not competent (that is, medically qualified) to self-diagnose a complex condition.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The evidence of record demonstrates that the Veteran currently suffers from Castleman's disease, and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for multiple myeloma.  Thus, the evidence received since the October 2004 rating decision is not material for purposes of adjudicating the Veteran's claim for this disorder.  

As VA has not received both new and material evidence relating to the Veteran's claim for multiple myeloma, the issue may not be reopened.  The October 2004 rating decision remains final, and the appeal to reopen this claim must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen a final claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Generalized Lymphadenopathy, Diagnosed as Castleman's Disease

The RO denied the Veteran's claim for generalized lymphadenopathy because the evidence of record did not show a link, presumptive or otherwise, between this disorder and his service.

Since the January 2005 decision, the Veteran has obtained a second medical opinion letter from his physician.  This letter indicates that the Veteran's Castleman's disease may be the result of exposure to Agent Orange, and raises the possibility that the Veteran's Castleman's disease may be the result of his service in Vietnam.  Moreover, the July 2010 medical opinion letter narrows the conclusions stated in the August 2004 medical opinion letter provided by the same doctor.  Specifically, the July 2010 letter indicates that the "toxin" that Veteran was exposed to is Agent Orange, and that the Veteran's "past" exposure occurred during his active service.  This evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for this disorder.  Thus, the Board finds that this additional evidence is new and material to reopen service connection for generalized lymphadenopathy, diagnosed as Castleman's disease.


ORDER

The appeal to reopen a claim of service connection for non-Hodgkin's lymphoma is denied.

The appeal to reopen a claim of service connection for multiple myeloma is denied.

The appeal to reopen a claim of service connection for generalized lymphadenopathy, diagnosed as Castleman's disease, is granted.


REMAND

As stated above, if a veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for certain enumerated diseases.  See 38 C.F.R. § 3.309(e).  Castleman's disease is not among the enumerated diseases which are deemed to be associated with herbicide exposure. 

Despite the regulations governing presumptive service connection for herbicide exposure, a claimant may establish service connection based on herbicide exposure with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on herbicide exposure does not preclude direct service connection for other conditions based on herbicide exposure); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Because the medical evidence indicates that the diagnosis of Castleman's disease is correct, the remaining question is whether that disorder is related to the Veteran's active service.  

The August 2004 medical opinion letter opined that it "is quite clear that his generalized lymphadenopathy is due to some toxin that he has been exposed to in the past[.]"  However, the opinion letter does not provide a rationale for the conclusion that the Veteran's Castleman's disease is the result of past toxin exposure, nor does the opinion opine that it is as least as likely as not that the Veteran's Castleman's disease is the result of in-service herbicide exposure.  Thus, the August 2004 medical opinion letter, as it currently stands, cannot be used as evidence of a causal link between the Veteran's Castleman's disease and his active service.  The July 2010 medical opinion letter clarifies some of the conclusions stated in the August 2004 medical opinion letter, but is not sufficiently probative to be used as evidence in support of the Veteran's claim, for similar reasons.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

Further clarification of the conclusions offered by the Veteran's private physician would be of great help to the Board in resolving the Veteran's case.  A remand to allow the Veteran's private physician to provide an adequate rationale for his opinion on the cause of the Veteran's Castleman's disease, as well as to discuss whether the Veteran's past toxin exposure more likely than not occurred during the Veteran's active military service, would bring that needed clarification.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should inform the Veteran of the following:

Though the August 2004 and July 2010 medical opinion letters provide a possible link between the Veteran's Castleman's disease and his in-service herbicide exposure, the physician that authored both letters does not explain why the Veteran's Castleman's disease is the result of past toxin exposure or whether the supposed toxin exposure occurred during the Veteran's active service. 

If the Veteran would like the Board to consider the August 2004 and July 2010 medical opinion letters as positive evidence in support of his claim, he will need to obtain an updated medical opinion letter from the same physician that provided both medical opinions.  The Veteran may provide the physician with medical records, from both private and VA medical facilities, which are relevant to the Veteran's Castleman's disease (or any other lymph-related disorder), if the physician deems it prudent to the development of the updated medical opinion.  

It is the Veteran's responsibility to return the updated medical opinion to VA.  The Veteran should return the updated medical opinion as soon as is possible. 

In the updated opinion, the physician should address the following questions:

(a)  In your August 2004 medical opinion, you stated that it "is quite clear that [the Veteran's] generalized lymphadenopathy is due to some toxin that he has been exposed to in the past[.]"  Why is it clear that the Veteran's Castleman's disease is the result of past toxin exposure?  Please provide the reason for this statement (that is, the reasons or logical basis for this belief), and please discuss any evidence or data which indicates that the Veteran's Castleman's disease is the result of past toxin exposure, to include the established exposure to Agent Orange.  The physician should also include relevant citations to medical text, if necessary to explain the physician's findings, in the answer to this question.
(b)  Is it your medical opinion that there is a 50 percent probability or greater that the Veteran's Castleman's disease is the result of toxin exposure, to include the established exposure to Agent Orange, that occurred during the Veteran's active military service from October 1967 to October 1969?  

2.  After completing the above, the AOJ should provide the Veteran with a reasonable amount of time to return an updated opinion letter from his private physician (when notifying the Veteran of the above information, the AOJ should also notify him how long it will wait to receive such a letter, if he chooses to obtain and submit one).  After this time has passed (OR upon receiving the updated medical opinion letter), the AOJ should readjudicate the Veteran's claim.  In the event that the updated medical opinion letter does not yield evidence supporting a grant of service connection due to herbicide exposure, the AOJ should return this claim to the Board in order for the Board to obtain a Veteran's Health Administration (VHA) opinion as to the nature and cause of the Veteran's Castleman's disease.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).
Department of Veterans Affairs


